Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     THIS AGREEMENT, dated as of the 14th day of July 2008, is by and between
SPHERION CORPORATION, a Delaware corporation (hereinafter referred to as the
“Company”), and Loretta A. Penn (hereinafter the “Executive”).
RECITALS
     A.     The Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders that its key
management personnel be encouraged to remain with the Company and its
subsidiaries and to continue to devote full attention to the Company’s business
in the event that any third person expresses its intention to complete a
possible business combination with the Company, or in taking any other action
which could result in a “Change in Control” (as defined herein) of the Company.
In this connection, the Board recognizes that the possibility of a Change in
Control and the uncertainty and questions which it may raise among management
may result in the departure or distraction of key management personnel to the
detriment of the Company and its stockholders. The Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of the Company’s management to their
assigned duties without distraction in the face of the potentially disturbing
circumstances arising from the possibility of a Change in Control of the
Company.
     B.     The Executive currently serves as the Company’s Senior Vice
President and Chief Service Excellence Officer, and her services and knowledge
are valuable to the Company in connection with the management of its business.
     C.     The Board believes the Executive has made and is expected to
continue to make valuable contributions to the productivity and profitability of
the Company and its subsidiaries. Should the Company receive a proposal from a
third person concerning a possible business combination or any other action
which could result in a Change in Control, in addition to the Executive’s
regular duties, the Executive may be called upon to assist in the assessment of
such proposal, advise management and the Board as to whether such proposal would
be in the best interests of the Company and its stockholders, and to take such
other actions as the Board might determine to be necessary or appropriate.
     D.     Should the Company receive any proposal from a third person
concerning a possible business combination or any other action which could
result in a change in control of the Company, the Board believes it imperative
that the Company and the Board be able to rely upon the Executive to continue in
her position, and that the Company and the Board be able to receive and rely
upon her advice, if so requested, as to the best interests of the Company and
its stockholders without concern that she might be distracted by the personal
uncertainties and risks created by such a proposal, and to encourage Executive’s
full attention and dedication to the Company.
     E.     The Company and the Executive desire to enter into this Agreement,
upon the terms and subject to the conditions hereinafter set forth.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
     NOW, THEREFORE, to assure the Company and its subsidiaries that it will
have the continued, undivided attention, dedication and services of the
Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company
and its subsidiaries, and for other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows.
     1.     Change in Control. For purposes of this Agreement, a “Change in
Control” of the Company shall be deemed to have occurred upon any of the
following events as such are defined in Section 409A of the Internal Revenue
Code of 1986, as amended: (i) a change in the ownership of the Company; (ii) a
change in effective control of the Company; or (iii) a change in the ownership
of a substantial portion of the assets of the Company.”
     2.     Adjustment of Benefits upon Change in Control
     (a)     The Company agrees that the Compensation Committee of the Board, or
such other committee succeeding to such committee’s responsibilities with
respect to executive compensation (collectively, the “Compensation Committee”)
may make such equitable adjustments to any performance targets contained in any
awards under the Company’s current incentive compensation plans, or any
additional or successor plan in which the Executive is a participant
(collectively, the “Incentive Plans”), as the Compensation Committee determines
may be appropriate to eliminate any negative effects from any transactions
relating to a Change in Control (such as costs or expenses associated with the
transaction or any related transaction, including, without limitation, any
reorganizations, divestitures, recapitalizations or borrowings, or changes in
targets or measures to reflect the disruption of the business, etc.), in order
to preserve reward opportunities and performance objectives.
     (b)     In the case of a Change in Control, all restrictions and conditions
applicable to any awards of restricted stock or the vesting of stock options or
other awards granted to the Executive under the Company’s 2000 and 2006 Stock
Incentive Plans, Deferred Stock Plan, any similar, predecessor or successor
plan, or otherwise shall be deemed to have been satisfied as of the date the
Change in Control occurs, and this Agreement shall be deemed to amend any
agreements evidencing such awards to reflect this provision.

2



--------------------------------------------------------------------------------



 



     3.     Termination Following Change in Control
     (a)     The Executive’s employment may be terminated for any reason by the
Company following a Change in Control of the Company. If the Executive’s
employment is terminated by the Company for any reason other than for the
reasons set forth in subparagraphs (i), (ii), (iii), (iv) or (v) below within
two years following a Change in Control, then the Executive shall be entitled to
the benefits set forth in this Agreement in lieu of any termination, separation,
severance or similar benefits under the Executive’s Employment Agreement, if
any, or under the Company’s termination, separation, severance or similar plans
or policies, if any. If the Executive’s employment is terminated for any of the
reasons set forth in subparagraphs (i), (ii), (iii), (iv) or (v) below, then the
Executive shall not be entitled to any termination, separation, severance or
similar benefits under this Agreement, and the Executive shall be entitled to
benefits under the Executive’s Employment Agreement, if any, or under the
Company’s termination, separation, severance or similar plans or policies, if
any, only in accordance with the terms of such Employment Agreement, or such
plans or policies.
          (i) termination by reason of the Executive’s death, provided the
Executive has not previously given a “Notice of Termination” pursuant to
Section 4;
          (ii) termination by reason of the Executive’s “Disability,” provided
the Executive has not previously given a “Notice of Termination” pursuant to
Section 4;
          (iii) termination by reason of “retirement” at or after age 65,
provided the Executive has not previously given “Notice of Termination” pursuant
to Section 4;
          (iv) termination by the Company for “Cause;” or
          (v) voluntary termination by the Executive (other than for “Good
Reason” as provided in section 3(b) below).
          For the purposes of this Agreement, “Disability” shall be defined as
the Executive’s inability by reason of illness or other physical or mental
disability to perform the principal duties required by the position held by the
Executive at the inception of such illness or disability for any consecutive
180-day period. A determination of disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Executive or, in the Executive’s incapacity to designate a doctor, the
Executive’s legal representative. If the Company and the Executive cannot agree
on the designation of a doctor, each party shall nominate a qualified medical
doctor and the two doctors shall select a third doctor and the third doctor
shall make the determination as to disability.
          For purposes of this Agreement, “retirement” shall mean the Company’s
termination of the Executive’s employment at or after the date on which the
Executive attains age 65.

3



--------------------------------------------------------------------------------



 



          For purposes of this Agreement, “Cause” shall mean one or more of the
following:
          (I)     the material violation of any of the terms and conditions of
this Agreement or any written agreements the Executive may from time to time
have with the Company (after 30 days following written notice from the Board
specifying such material violation and Executive’s failure to cure or remedy
such material violation within such 30-day period);
          (II)     inattention to or failure to perform Executive’s assigned
duties and responsibilities competently for any reason other than due to
Disability (after 30 days following written notice from the Board specifying
such inattention or failure, and Executive’s failure to cure or remedy such
inattention or failure within such 30-day period);
          (III)     engaging in activities or conduct injurious to the
reputation of the Company or its affiliates including, without limitation,
engaging in immoral acts which become public information or repeatedly conveying
to one person, or conveying to an assembled public group, negative information
concerning the Company or its affiliates;
          (IV)     commission of an act of dishonesty, including, but not
limited to, misappropriation of funds or any property of the Company;
          (V)     commission by the Executive of an act which constitutes a
misdemeanor (involving an act of moral turpitude) or a felony;
          (VI)     the material violation of any of the written Policies of the
Company which are not inconsistent with this Agreement or applicable law (after
30 days following written notice from the Board specifying such failure, and the
Executive’s failure to cure or remedy such inattention or failure within such
30-day period);
          (VII)     refusal to perform the Executive’s assigned duties and
responsibilities or other insubordination (after 30 days following written
notice from the Board specifying such refusal or insubordination, and the
Executive’s failure to cure or remedy such refusal or insubordination within
such 30-day period); or
          (VIII)     unsatisfactory performance of duties by the Executive as a
result of alcohol or drug use by the Executive.
          (b)     The Executive may terminate her employment with the Company
following a Change in Control of the Company for “Good Reason” by giving Notice
of Termination at any time within two years after the Change in Control. Any
failure by the Executive to give such immediate notice of termination for Good
Reason shall not be deemed to constitute a waiver or otherwise to affect
adversely the rights of the Executive hereunder, provided the Executive gives
notice to receive such benefits prior to the expiration of such two year period.
If the Executive terminates her employment as provided in this Section 3(b),
then the Executive shall be entitled to the benefits set forth in this Agreement
in lieu of any termination, separation, severance or similar benefits under the
Executive’s Employment Agreement, if any, or under the Company’s termination,
separation, severance or similar plans or policies, if any.

4



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any one or more of the following events:
          (I)     The assignment to the Executive of any duties inconsistent in
any material adverse respect with her position, authority or responsibilities
with the Company and its subsidiaries immediately prior to the Change in
Control, or any other material adverse change in such position, including
titles, authority, or responsibilities, as compared with the Executive’s
position immediately prior to the Change in Control;
          (II)     A reduction by the Company in the amount of the Executive’s
base salary or annual or long term incentive compensation paid or payable as
compared to that which was paid or made available to Executive immediately prior
to the Change in Control; or the failure of the Company to increase Executive’s
compensation each year by an amount which is substantially the same, on a
percentage basis, as the average annual percentage increase in the base salaries
of other executives of comparable status with the Company;
          (III)     The failure by the Company to continue to provide the
Executive with substantially similar perquisites or benefits the Executive in
the aggregate enjoyed under the Company’s benefit programs, such as any of the
Company’s pension, savings, vacation, life insurance, medical, health and
accident, or disability plans in which she was participating at the time of the
Change in Control (or, alternatively, if such plans are amended, modified or
discontinued, substantially similar equivalent benefits thereto, when considered
in the aggregate), or the taking of any action by the Company which would
directly or indirectly cause such benefits to be no longer substantially
equivalent, when considered in the aggregate, to the benefits in effect at the
time of the Change in Control;
          (IV)     The Company’s requiring the Executive to be based at any
office or location more than 50 miles from that location at which she performed
her services immediately prior to the Change in Control, except for a relocation
consented to in writing by the Executive, or travel reasonably required in the
performance of the Executive’s responsibilities to the extent substantially
consistent with the Executive’s business travel obligations prior to the Change
in Control;
          (V)     Any failure of the Company to obtain the assumption of the
obligation to perform this Agreement by any successor as contemplated in
Section 11 herein; or
          (VI)     Any breach by the Company of any of the material provisions
of this Agreement or any failure by the Company to carry out any of its
obligations hereunder, in either case, for a period of thirty business days
after receipt of written notice from the Executive and the failure by the
Company to cure such breach or failure during such thirty business day period.

5



--------------------------------------------------------------------------------



 



     4.     Notice of Termination
          Any termination of the Executive’s employment following a Change in
Control, other than a termination as contemplated by Sections 3(a)(i) or
3(a)(iii) shall be communicated by written “Notice of Termination” by the party
affecting the termination to the other party hereto. Any “Notice of Termination”
shall set forth (a) the effective date of termination, which shall not be less
than 15 or more than 30 days after the date the Notice of Termination is
delivered (the “Termination Date”); (b) the specific provision in this Agreement
relied upon; and (c) in reasonable detail the facts and circumstances claimed to
provide a basis for such termination and the entitlement, or lack of
entitlement, to the benefits set forth in this Agreement. Notwithstanding the
foregoing, if within fifteen (15) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
good faith dispute exists concerning the termination, the actual Termination
Date shall be the date on which the dispute is finally determined in accordance
with the provisions of Section 18 hereof. In the case of any good faith dispute
as to the Executive’s entitlement to benefits under this Agreement resulting
from any termination by the Company for which the Company does not deliver a
Notice of Termination, the actual Termination Date shall be the date on which
the dispute is finally determined in accordance with the provisions of
Section 18 hereof. Notwithstanding the pendency of any such dispute referred to
in the two preceding sentences, the Company shall continue to pay the Executive
her full compensation then in effect and continue the Executive as a participant
in all compensation, benefits and perquisites in which she was then
participating, until the dispute is finally resolved, provided the Executive is
willing to continue to provide full time services to the Company and its
subsidiaries in substantially the same position, if so requested by the Company.
Amounts paid under this Section 4 shall be in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement. If a final determination is made, pursuant to
Section 18, that Good Reason did not exist in the case of a Notice of
Termination by the Executive, the Executive shall have the sole right to nullify
and void her Notice of Termination by delivering written notice of same to the
Company within three (3) business days of the date of such final determination.
If the parties do not dispute the Executive’s entitlement to benefits hereunder,
the Termination Date shall be as set forth in the Notice of Termination.
     5.     Termination Benefits
     (a)     Severance Payment. Subject to the conditions set forth in this
Agreement, on the Termination Date the Company shall pay the Executive (reduced
by any applicable payroll or other taxes required to be withheld) a lump sum
severance payment, in cash, equal to two (2) times the sum of Executive’s annual
salary for the current year plus her annual incentive award target for the
current year (provided that if the Notice of Termination is given prior to the
determination of the Executive’s salary or annual incentive award target for the
year in which the Termination Date occurs, the amounts shall be based on the
annual salary for the prior year and the greater of the annual incentive award
target for the prior year or the actual incentive award earned by the Executive
for the prior year). The current year shall be (A) for the purposes of
determining annual salary, the year then generally used by the Company for
setting salaries for senior-level executives (currently April 1 through the
following March 31), and (B) for purposes of determining annual incentive award
target, the fiscal year then generally used by the Company for setting annual
incentive award targets for senior-level executives, in which the Termination
Date occurs, and the prior year shall be the twelve-month period immediately
preceding the current year;

6



--------------------------------------------------------------------------------



 



     (b)     Expenses. Reimbursement for expenses incurred by the Executive in
accordance with the Company’s policy but not reimbursed prior to the date of
such termination of employment;
     (c)     Payment of Deferred Compensation. Any compensation that has been
earned by the Executive but is unpaid as of the Termination Date, including any
compensation that has been earned but deferred pursuant to the Company’s
Deferred Compensation Plan or otherwise, shall be paid in full to the Executive
on the Termination Date.
     (d)     Key Employee Exception. Notwithstanding anything contained herein
to the contrary, to the extent the Executive is deemed a “key employee” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
notwithstanding any contrary provision which exists in any of the Company’s
deferred compensation plans, any distribution of deferred compensation to the
Executive will be delayed for a period of 6 months after the Termination Date as
required by Section 409A of the Internal Revenue Code of 1986, as amended.
          6.     Other Benefits
          Subject to the conditions set forth in this Agreement hereof, the
following benefits (subject to any applicable payroll or other taxes required to
be withheld) shall be paid or provided to the Executive:
     (a)     Health/Welfare Benefits
               (i)     During the twenty-four (24) months following the
Termination Date (the “Continuation Period”), the Company shall continue to keep
in full force and effect all programs of medical, dental, vision, accident,
disability, life insurance, including optional term life insurance, and other
similar health or welfare programs with respect to the Executive and her
dependents with the same level of coverage, upon the same terms and otherwise to
the same extent as such programs shall have been in effect immediately prior to
the Termination Date (or, if more favorable to the Executive, immediately prior
to the Change in Control), and the Company and the Executive shall share the
costs of the continuation of such insurance coverage in the same proportion as
such costs were shared immediately prior to the Termination Date (or, if more
favorable to the Executive, immediately prior to the Change in Control) or, if
the terms of such programs do not permit continued participation by the
Executive (or if the Company otherwise determines it advisable to amend, modify
or discontinue such programs for employees generally), the Company shall
otherwise provide benefits substantially similar to and no less favorable to the
Executive in terms of cost or benefits (“Equivalent Benefits”) than she was
entitled to receive at the end of the period of coverage, for the duration of
the Continuation Period.
               (ii)     All benefits which the Company is required by this
Section 6(a) to provide, which will not be provided by the Company’s programs
described herein, shall be provided through the purchase of insurance unless the
Executive is uninsurable. If the Executive is uninsurable, the Company will
provide the benefits out of its general assets.

7



--------------------------------------------------------------------------------



 



               (iii)     If the Executive obtains other employment during the
Continuation Period which provides health or welfare benefits of the type
described in Section 6(a)(i) hereof (“Other Coverage”), then Executive shall
notify the Company promptly of such other employment and Other Coverage and the
Company shall thereafter not provide the Executive and her dependents the
benefits described in Section 6(a)(i) hereof to the extent that such benefits
are provided under the Other Coverage. Under such circumstances, the Executive
shall make all claims first under the Other Coverage and then, only to the
extent not paid or reimbursed by the Other Coverage, under the plans and
programs described in Section 6(a)(i) hereof.
     (b)     Retirement Benefits
               (i)     For purposes of this Agreement, “Retirement” shall mean
the Company’s termination of the Executive’s employment within two years
following a Change in Control of the Company and at or after the date on which
the Executive attains age 65; provided, however, that any termination for Cause
or due to Death or Disability shall not constitute Retirement.
               (ii)     Subject to Section 6(b)(ii), the Executive shall be
deemed to be completely vested under the Company’s 401(k) Plan, Deferred
Compensation Plan or other similar or successor plans which are in effect as of
the date of the Change in Control (collectively, the “Plans”), regardless of the
Executive’s actual vesting service credit thereunder.
               (iii)     Any part of the foregoing retirement benefits which are
otherwise required to be paid by a tax-qualified Plan but which cannot be paid
through such Plan by reason of the laws and regulations applicable to such Plan,
shall be paid by one or more supplemental non-qualified Plans or by the Company.
               (iv)     The payments calculated hereunder which are not actually
paid by a Plan shall be paid thirty (30) days following the Date of Termination
in a single lump sum cash payment (of equivalent actuarial value to the payment
calculated hereunder using the same actuarial assumptions as are used in
calculating benefits under the Plan but using the discount rate that would be
used by the Company on the Date of Termination to determine the actuarial
present value of projected benefit obligations).
     (c)     Executive Outplacement Counseling. During the Continuation Period,
unless the Executive shall reach normal retirement age during the Continuation
Period, the Executive may request in writing and the Company shall at its
expense engage within a reasonable time following such written request an
outplacement counseling service to assist the Executive in obtaining employment.

8



--------------------------------------------------------------------------------



 



     7.     Payment of Certain Costs
     Except as otherwise provided in Section 18, if a dispute arises regarding a
termination of the Executive or the interpretation or enforcement of this
Agreement, subsequent to a Change in Control, all of the reasonable legal fees
and expenses incurred by the Executive and all Arbitration Costs (as hereafter
defined) in contesting any such termination or obtaining or enforcing all or
part of any right or benefit provided for in this Agreement or in otherwise
pursuing all or part of her claim will be paid by the Company, unless prohibited
by law. The Company further agrees to pay pre-judgment interest on any money
judgment obtained by the Executive calculated at the prime interest rate
reported in The Wall Street Journal in effect from time to time from the date
that payment to her should have been made under this Agreement.
     8.     This section intentionally left blank.
     9.     Mitigation
     The Executive is not required to seek other employment or otherwise
mitigate the amount of any payments to be made by the Company pursuant to this
Agreement, and employment by the Executive will not reduce or otherwise affect
any amounts or benefits due the Executive pursuant to this Agreement, except as
otherwise provided in Section 6(a)(iii).
     10.     Continuing Obligations Regarding Confidential Information
     (a)     Acknowledgments by the Executive. The Executive hereby recognizes
and acknowledges the following:
               (i)     In connection with the Business, the Company has expended
a great deal of time, money and effort to develop and maintain the secrecy and
confidentiality of substantial proprietary trade secret information and other
confidential business information which, if misused or disclosed, could be very
harmful to the Company’s business.
               (ii)     The Executive desires to become entitled to receive the
benefits contemplated by this Agreement but which the Company would not make
available to the Executive but for the Executive’s signing and agreeing to abide
by the terms of this Section 10.
               (iii)     The Executive’s position with the Company provides the
Executive with access to certain of the Company’s confidential and proprietary
trade secret information and other confidential business information.
               (iv)     The Company compensates its employees to, among other
things, develop and preserve business information for the Company’s ownership
and use.
               (v)     If the Executive were to leave the Company, the Company
in all fairness would need certain protection in order to ensure that the
Executive does not appropriate and misuse any confidential information entrusted
to the Executive during the course of the Executive’s employment with the
Company.

9



--------------------------------------------------------------------------------



 



     (b)     Confidential Information
               (i)     The Executive agrees to keep secret and confidential, and
not to use or disclose to any third parties, except as directly required for the
Executive to perform the Executive’s employment responsibilities for the
Company, or except as required by law, any of the Company’s confidential and
proprietary trade secret information or other confidential business information
concerning the Company’s business acquired by the Executive during the course
of, or in connection with, the Executive’s employment with the Company (and
which was not known by the Executive prior to the Executive’s being hired by the
Company). Confidential information means information which would constitute
material, nonpublic information under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, regardless of
whether the Executive’s use or disclosure of such information is in connection
with or related to a securities transaction.
               (ii)     The Executive acknowledges that any and all notes,
records, reports, written information or documents of any kind, computer files
and diskettes and other documents obtained by or provided to the Executive, or
otherwise made, produced or compiled during the course of the Executive’s
employment with the Company, regardless of the type of medium in which it is
preserved, are the sole and exclusive property of the Company and shall be
surrendered to the Company upon the Executive’s termination of employment and on
demand at any time by the Company.
     (c)     Acknowledgment Regarding Restrictions. The Executive recognizes and
agrees that the provisions of this Section 10 are reasonable and enforceable
because, among other things, (i) the Executive is receiving compensation under
this Agreement and (ii) this Section 10 therefore does not impose any undue
hardship on the Executive. The Executive further recognizes and agrees that the
provisions of this Section 10 are reasonable and enforceable in view of the
Company’s legitimate interests in protecting its confidential information.
     (d)     Breach. In the event of a breach of Section 10(b), the Company’s
sole remedy shall be the discontinuation of the payment, allocation, accrual or
provision of any amounts or benefits as provided in Sections 5 or 6. The
Executive recognizes and agrees, however, that it is the intent of the parties
that neither this Agreement nor any of its provisions shall be construed to
adversely affect any rights or remedies that Company would have had, including,
without limitation, the amount of any damages for which it could have sought
recovery, had this Agreement not been entered into. Accordingly, the parties
hereby agree that nothing stated in this Section 10 shall limit or otherwise
affect the Company’s right to seek legal or equitable remedies it may otherwise
have, or the amount of damages for which it may seek recovery, in connection
with matters covered by this Section 10 but which are not based on breach or
violation of this Section 10 (including, without limitation, claims based on the
breach of fiduciary or other duties of the Executive or any obligations of the
Executive arising under any other contracts, agreements or understandings).
Without limiting the generality of the foregoing, nothing in this Section 10 or
any other provision of this Agreement shall limit or otherwise affect the
Company’s right to seek legal or equitable remedies it may otherwise have, or
the amount of damages for which it may seek recovery, resulting from or arising
out of statutory or common law or any Company policies relating to fiduciary
duties, confidential information or trade secrets. Further, the Executive
acknowledges and agrees that the fact that Section 10(c) is limited to the
Continuation Period, and that the sole remedy of the Company hereunder is the
discontinuation of benefits, shall not reduce or otherwise alter any other
contractual or other legal obligations of the Executive during any period or
circumstance, and shall not be construed as establishing a maximum limit on
damages for which the Company may seek recovery.

10



--------------------------------------------------------------------------------



 



     11.     Binding Agreement; Successors
               (a)     This Agreement shall be binding upon and shall inure to
the benefit of the Company and its successors and assigns. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. For purposes of
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.
               (b)     This Agreement shall be binding upon and shall inure to
the benefit of the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
beneficiaries, devises and legatees. If the Executive should die while any
amounts are payable to her hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, beneficiary or other designee or, if there be
no such designee, to the Executive’s estate.
     12.     Notices
          For the purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if delivered by hand, (ii) on
the date of transmission, if delivered by confirmed facsimile, (iii) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (iv) on the third business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to the Executive:
Loretta A. Penn
11549 Clara Barton Drive
Fairfax, VA 22039

11



--------------------------------------------------------------------------------



 



If to the Company:
Spherion Corporation
2050 Spectrum Boulevard
Fort Lauderdale, Florida 33309
Attention: Vice President Legal
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          13.     Governing Law
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Florida, without regard
to principles of conflicts of laws.
          14.     Miscellaneous
          No provisions of this Agreement may be amended, modified, waived or
discharged unless such amendment, waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. Section headings contained herein are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
          15.     Counterparts
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which will constitute one and
the same instrument.
          16.     Non-Assignability
          This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, or transfer this Agreement or
any rights or obligations hereunder, except as provided in Section 11. Without
limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by his will or trust or by
the laws of descent or distribution, and in the event of any attempted
assignment or transfer contrary to this paragraph the Company shall have no
liability to pay any amount so attempted to be assigned or transferred.
          17.     Term of Agreement
          The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue in effect for a period of three (3) years, unless
further extended or sooner terminated as hereinafter provided. At the end of
this three year period and on the first day of each one-year anniversary
thereafter, the Term shall automatically be extended for one additional year
unless either party shall have given notice to the other party, at least six
months prior to such anniversary that it does not wish to extend the Term.
However, if a Change in Control of the Company shall have occurred during the
original or any extended term of this Agreement, this Agreement shall continue
in effect for a period of twenty-four (24) months beyond the month in which such
Change in Control occurred; and, provided further, that if the Company shall
become obligated to make any payments or provide any benefits pursuant to
Section 5 or 6 hereof, this Agreement shall continue for the period necessary to
make such payments or provide such benefits.

12



--------------------------------------------------------------------------------



 



          18.     Resolution of Disputes
          (a)     The parties hereby agree to submit any claim, demand, dispute,
charge or cause of action (in any such case, a “Claim”) arising out of, in
connection with, or relating to this Change in Control Agreement to binding
arbitration in conformance with the J*A*M*S/ENDISPUTE Streamlined Arbitration
Rules and Procedures or the J*A*M*S/ ENDISPUTE Comprehensive Arbitration Rules
and Procedures, as applicable, but expressly excluding Rule 28 of the
J*A*M*S/ENDISPUTE Streamlined Rules and Rule 33 of the J*A*M*S/ENDISPUTE
Comprehensive Rules, as the case may be. All arbitration procedures shall be
held in Fort Lauderdale, Florida and shall be subject to the choice of law
provisions set forth in Section 13 of this Agreement.
          (b)     In the event of any dispute arising out of or relating to this
Agreement for which any party is seeking injunctive relief, specific performance
or other equitable relief, such matter may be resolved by litigation.
Accordingly, the parties shall submit such matter to the exclusive jurisdiction
of the United States District Court for the Southern District of Florida or, if
jurisdiction is not available therein, any other court located in Broward
County, Florida, and hereby waive any and all objections to such jurisdiction or
venue that they may have. Each party agrees that process may be served upon such
party in any manner authorized under the laws of the United States or Florida,
and waives any objections that such party may otherwise have to such process.
          19.     Release and Conditions
          Any and all payments and benefits provided by the Company to the
Executive under this Agreement shall be conditioned on the following:
(i) Executive’s continued compliance with the confidentiality provisions
contained herein; (ii) the Executive’s execution of a full release and
settlement of any and all claims against the Company; and (iii) the Executive’s
execution of a non-disparagement agreement and continued compliance therewith.
          20.     No Setoff
          The Company shall have no right of setoff or counterclaim in respect
of any claim, debt or obligation against any payment provided for in this
Agreement.

13



--------------------------------------------------------------------------------



 



          21.     Non-Exclusivity of Rights
          Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any of its subsidiaries or successors
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any other agreements with the
Company or any of its subsidiaries or successors, except to the extent payments
are made pursuant to Section 5, they shall be in lieu of any termination,
separation, severance or similar payments pursuant to the Executive’s Employment
Agreement, if any, and the Company’s then existing termination, separation,
severance or similar plans or policies, if any. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company or any of its subsidiaries shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.
          22.     No Guaranteed Employment
          The Executive and the Company acknowledge that this Agreement shall
not confer upon the Executive any right to continued employment and shall not
interfere with the right of the Company to terminate the employment of the
Executive at any time.
          23.     Invalidity of Provisions
          In the event that any provision of this Agreement is adjudicated to be
invalid or unenforceable under applicable law in any jurisdiction, the validity
or enforceability of the remaining provisions thereof shall be unaffected as to
such jurisdiction and such adjudication shall not affect the validity or
enforceability of such provision in any other jurisdiction. To the extent that
any provision of this Agreement, including, without limitation, Section 10
hereof, is adjudicated to be invalid or unenforceable because it is overbroad,
that provision shall not be void but rather shall be limited to the extent
required by applicable law and enforced as so limited. The parties expressly
acknowledge and agree that this Section 23 is reasonable in view of the parties’
respective interests.
          24.     Non-Waiver of Rights
          The failure by the Company or the Executive to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company or the Executive thereafter to
enforce each and every provision in accordance with the terms of this Agreement.
          25.     Employment Agreement.
          If the Executive has an Employment Agreement with the Company, and if
circumstances arise which cause both the Employment Agreement and this Agreement
to apply to the Company and the Executive, then, to the extent of any
inconsistency between the provisions of this Agreement and the Employment
Agreement, the terms of this Agreement alone shall apply. However, if this
Agreement does not apply, then the provisions of the Employment Agreement shall
control and be unaffected by this Agreement.

14



--------------------------------------------------------------------------------



 



          26.     Unfunded Plan.
          The Company’s obligations under this Agreement shall be entirely
unfunded until payments are made hereunder from the general assets of the
Company, and no provision shall be made to segregate assets of the Company for
payments to be made under this Agreement. The Executive shall have no interest
in any particular assets of the Company but rather shall have only the rights of
a general unsecured creditor of the Company.
     PLEASE NOTE: BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS HEREBY CERTIFYING
THAT THE EXECUTIVE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND
STUDY BEFORE EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING
IT; (C) HAS HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY
QUESTIONS THE EXECUTIVE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY
ANSWERS TO ALL SUCH QUESTIONS; AND (D) UNDERSTANDS THE EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THE AGREEMENT.
     THIS AGREEMENT IN SECTION 18 CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.
          IN WITNESS WHEREOF, the parties have caused this Change in Control
Agreement to be executed and delivered as of the day and year first above set
forth.

            SPHERION CORPORATION
      By:   /s/ Roy G. Krause        Name:   Roy G. Krause        Title:  
President and Chief Executive Officer     

            EXECUTIVE
      By:   /s/ Loretta A. Penn        Name:   Loretta A. Penn             

15